MEMORANDUM OPINION
                                         No. 04-12-00270-CV

                   IN THE INTEREST OF K.M.M. and K.M.L., Minor Children

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011EM503717
                         The Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 22, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due July 6, 2012. Neither the brief nor a motion for extension of

time was filed. On July 17, 2012, this court ordered appellant to show cause in writing no later

than August 1, 2012 why her appeal should not be dismissed for want of prosecution. Appellant

did not respond; therefore, her appeal is dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                      PER CURIAM